     Case: 1:18-cv-07297 Document #: 78 Filed: 09/24/20 Page 1 of 3 PageID #:490




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 JAMES HAUGEN AND CHRISTIAN                      )
 GOLDSTON, on behalf of themselves, and          )
 all other Plaintiffs similarly situated,        )
 known and unknown,                              )
                                                 )   No. 18-cv-07297
                    Plaintiffs,                  )
                                                 )
                        v.                       )   Honorable Judge Elaine E. Bucklo
                                                 )
 ROUNDY’S ILLINOIS, LLC D/B/A                    )
 MARIANO’S                                       )
                                                 )
                  Defendant.
                          PARTIES’ JOINT STATUS REPORT
1.      The attorneys of record for each party including the attorney(s) expected to try the
case;

Attorneys for Plaintiffs                                     Attorneys for Defendant
John W. Billhorn (lead)                                      David K. Montgomery (lead)
Samuel D. Engelson                                           Mark B. Gerano
Billhorn Law Firm                                            Chris Griesmeyer
                                                             Adam Maxwell



A.      Discovery

       The Parties conducted Phase I written discovery prior to conditional certification.
Additionally, the Parties conducted Phase I depositions of the two named Plaintiffs.

        On March 10, 2020, following the closure of the opt-in period, Plaintiffs issued to
Defendant Interrogatories and Requests for Production of documents relative to the opt-in
Plaintiffs. Defendant responded to Plaintiffs’ discovery and provided responsive documents on
June 25, 2020.

        On June 25, 2020, Defendant issued written discovery requests to four (4) of the opt-in
Plaintiffs. Plaintiffs responded to Defendant’s requests and produced responsive documents on
August 17, 2020.
     Case: 1:18-cv-07297 Document #: 78 Filed: 09/24/20 Page 2 of 3 PageID #:491




      On July 27, 2020, Plaintiffs issued to Defendant additional, limited Interrogatories and
Requests to Produce. Defendant responded to Plaintiffs’ discovery and provided responsive
documents on August 31, 2020.

       On August 25, 2020, the Parties engaged in a phone conference to discuss potential,
additional discovery. Shortly thereafter, the Parties filed a status report with the District Judge.

       The Parties have engaged in some discussion towards depositions relevant to Phase II
discovery.

B.     Briefing of Unresolved Matters

       None at this time.


C.     Settlement Discussions
        The Parties have not engaged in any settlement discussions. Plaintiffs believe settlement
dialogue would be prudent. Plaintiffs’ counsel has undertaken the task of constructing damage
calculations and will be prepared to make a settlement proposal within the next 30 days.
Plaintiffs propose that a settlement conference with the magistrate Judge might be helpful to
further settlement discussions.
D.     Agreed Proposed Schedule for the Next 45 Days.
       The Parties anticipate completing Phase II discovery by the November 1, 2020 deadline.
E.     Agreed Proposed Revised Discovery and Dispositive Motion Schedule in Cases
       Where the Current Schedule Needs Revision.
       N/A
F.     Requested Court Action
        None at this time.
G.     Telephonic Status Hearing
       The Parties will participate in a telephonic status hearing should the Court deem it
necessary.




/s/ John W. Billhorn                                   /s/ David K Montgomery
John W. Billhorn                                       David K. Montgomery

Attorney for Plaintiffs                                Attorney for Defendants
Billhorn Law Firm                                      Jackson Lewis P.C.



                                                  2
    Case: 1:18-cv-07297 Document #: 78 Filed: 09/24/20 Page 3 of 3 PageID #:492




53 W. Jackson St., Suite 401                 201 E. Fifth Street, 26th Floor
Chicago, IL 60604                            Cincinnati, Ohio 45202




                                         3
